IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                     §
PETITION OF CEDRIC D.                    § No. 369, 2021
SHACKELFORD FOR A WRIT OF                §
MANDAMUS                                 §

                          Submitted: November 29, 2021
                          Decided:   February 2, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the petition for a writ of mandamus and the

State’s answer and motion to dismiss, it appears to the Court that:

      (1)    The petitioner, Cedric Shackelford, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of mandamus

directing the Superior Court to investigate his attorney’s professional performance

and to rule on two motions that Shackelford filed in that court in connection with a

criminal case currently pending against him. The State has filed an answer and

motion to dismiss the petition. After careful review, we conclude that the petition is

without merit and must be dismissed.

      (2)    Shackelford was arrested for various crimes arising out of an August

15, 2019 armed robbery. Shackelford qualified for the assistance of the Office of

Defense Services, and an assistant public defender was appointed to represent him.

Although he was represented by counsel, Shackelford filed various pro se motions
with the Superior Court, including a motion to disqualify counsel in which he

complained about the responsiveness and strategic decisions of his court-appointed

attorney and requested the appointment of a new attorney. The Superior Court

declined to take any action on the motion, noted that Shackelford does not have a

constitutional right to the court-appointed attorney of his choosing, and forwarded

the motion to defense counsel. Later, Shackelford filed a motion to participate with

counsel, which the Superior Court likewise forwarded to defense counsel. Notably,

Superior Court Criminal Rule 47 provides, in part, that the Superior Court “will not

consider pro se applications made by defendants who are represented by counsel

unless the defendant has been granted permission to participate with counsel in the

defense.”1

       (3)    A writ of mandamus will issue to a trial court only if the petitioner can

show: (i) a clear right to the performance of a duty; (ii) that no other adequate remedy

is available; and (iii) that the trial court has arbitrarily failed or refused to perform

its duty.2 “[I]n the absence of a clear showing of an arbitrary refusal or failure to

act, this Court will not issue a writ of mandamus to compel a trial court to perform

a particular judicial function, to decide a matter in a particular way, or to dictate the

control of its docket.”3


1
  Del. Super. Ct. Crim. R. 47.
2
  In re Bordley, 545 A.2d 619, 620 (Del. 1988).
3
  Id.
                                                  2
       (4)     There is no basis for the issuance of a writ of mandamus under the

circumstances presented here because Shackelford has other adequate remedies

available to him. If convicted, Shackelford may advance his claim that the Superior

Court should have ruled on his pro se motions on direct appeal.4 Similarly, if

convicted, Shackelford may challenge his counsel’s professional performance in

postconviction proceedings.5 In the alternative, if Shackelford wishes to proceed

pro se, he may petition the court to do that. But a petitioner who has an adequate

remedy in the appellate process may not use the extraordinary writ process as a

substitute.6

       NOW, THEREFORE, IT IS HEREBY ORDERED that the State’s motion to

dismiss is GRANTED. The petition for the issuance of a writ of mandamus is

DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




4
  In re Safford, 2005 WL 1654016, at *1 (Del. July 1, 2005).
5
  See generally Green v. State, 238 A.3d 160, 175 (Del. 2020).
6
  In re Safford, 2005 WL 1654016, at *1.
                                               3